DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moon et al (2020/0344034).
Regarding claims 1 and 6, Moon discloses a method and a user terminal that is a user terminal of a first category that supports a channel bandwidth equal to or narrower than an indispensable channel bandwidth defined per subcarrier spacing for a user terminal of a second category (see UE 130 in figures 1 and 2; bandwidth parts in paragraph 0014; NR terminal (first category) and LTE terminal (second category) in paragraph 0065; subcarrier spacings in paragraph 0146), the user terminal comprising: a reception section that receives at least one of a synchronization signal and a broadcast channel (see a synchronization signal (SS)/PBCH block in paragraph 0078); and a control section that controls reception of system information that is mapped in a given bandwidth equal to or narrower than the indispensable channel bandwidth (see bandwidth part may be set to 20 MHz or less in paragraph 0104).

Regarding claim 3, Moon discloses wherein the user terminal of the first category supports a transmission bandwidth of a block including at least one of the synchronization signal and the broadcast channel, and the given bandwidth in which the system information is mapped is equal to the transmission bandwidth of the block (see In order to support both the wideband terminal and the narrowband terminal in a wideband carrier, a bandwidth part may be used. The bandwidth part may be defined as a set of consecutive physical resource blocks (PRBs) in the frequency domain, and at least one numerology (e.g., subcarrier spacing and cyclic prefix (CP) length) may be used for transmission of control channels or data channels within a bandwidth part in paragraph 0069; a synchronization signal (SS)/PBCH block in paragraph 0078).
Regarding claim 4, Moon discloses wherein the user terminal of the first category supports reception of at least one of a synchronization signal and a broadcast channel for a user terminal of a third category having a channel bandwidth of 1.4 MHz or 200 kHz (see the minimum system bandwidth supported by the LTE may be 1.4 MHz in paragraph 0065).
Regarding claim 5, Moon discloses wherein the control section controls a random-access procedure based on the system information, the random-access procedure using at least part of the channel bandwidth supported by the user terminal of the first category (see a random-access procedure for the NR in paragraph 0079).
Regarding claim 7, Moon discloses wherein the control section controls a random access procedure based on the system information, the random access procedure using at least part of 
Regarding claim 8, Moon discloses wherein the control section controls a random-access procedure based on the system information, the random-access procedure using at least part of the channel bandwidth supported by the user terminal of the first category (see a random-access procedure for the NR in paragraph 0079).
Regarding claim 9, Moon discloses wherein the control section controls a random-access procedure based on the system information, the random-access procedure using at least part of the channel bandwidth supported by the user terminal of the first category (see a random-access procedure for the NR in paragraph 0079).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472